Citation Nr: 1036361	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  08-34 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Propriety of severance of service connection for hypertension 
and erectile dysfunction as secondary to service-connected 
diabetes mellitus, type 2.

2.  Entitlement to service connection for chronic kidney disease, 
to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for concentric left 
ventricular hypertrophy, claimed as a heart condition, to include 
as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1969 to 
September 1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the RO in 
Louisville, Kentucky, which proposed severing service connection 
for hypertension and erectile dysfunction and denied service 
connection for a chronic kidney disease and a heart condition, 
characterized as concentric left ventricular hypertrophy.  The 
severance issue is on appeal from an April 2008 rating decision 
which implemented the proposed severance.

During the pendency of the appeal, service connection for 
peripheral neuropathy of the lower extremities as secondary to 
diabetes mellitus, type 2, was granted by rating decision dated 
in November 2009.  The appellant has not disagreed with this 
rating decision.  This issue is no longer before the Board.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The appellant testified before the undersigned at a June 2010 
videoconference hearing.  A transcript has been associated with 
the file.




FINDINGS OF FACT

1.  The RO observed all administrative procedures necessary to 
sever service connection.

2.  The grant of service connection for hypertension and erectile 
dysfunction was undebatably erroneous because the grant was based 
on an incorrect assumption of fact and the probative evidence is 
clearly and unmistakably shows that the appellant's condition was 
not incurred in or aggravated by his military service or caused 
or aggravated by his service-connected diabetes mellitus, type 2.

3.  The appellant's chronic kidney disease was not incurred in 
service, related to any incident of service, was not manifest 
within one year of service, and was not caused or related to a 
service-connected disability. 

4.  The appellant's concentric left ventricular hypertrophy was 
not incurred in service, related to any incident of service, was 
not manifest within one year of service, and was not caused or 
related to a service-connected disability.


CONCLUSIONS OF LAW

1.  The grant of service connection for hypertension and erectile 
dysfunction was clearly and unmistakably erroneous and severance 
thereof was proper.  38 U.S.C.A. §§ 1110, 5103A (West 2002 and 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.105(d), 3.159, 3.303 (2009).

2.  The appellant's chronic kidney disease was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.310 (2009).

3.  The appellant's concentric left ventricular hypertrophy was 
not incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113,  5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.310 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the propriety of severance of service connection 
for hypertension and erectile dysfunction and the appellant's 
claims for service connection for chronic kidney disease and 
concentric left ventricular hypertrophy.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

With regard to the issue of the propriety of severance of service 
connection for hypertension and erectile dysfunction, as 
explained below, there are specific notice requirements, found in 
38 C.F.R. § 3.105(e)- (i), which are applicable to reductions in 
ratings.  The Board believes that those specific notice 
requirements take precedence over the more general notice 
requirements found in the VCAA.  The Court has referred to "the 
canon of interpretation that the more specific trumps the 
general."  See Zimick v. West, 11 Vet. App. 45, 51 (1998) ("a 
more specific statute will be given precedence over a more 
general one . . . .") (quoting Busic v. United States, 446 U.S. 
398, 406 (1980)); see also Kowalski v. Nicholson, 19 Vet. App. 
171, 176-7 (2005).  Therefore, the Board concludes that the VCAA 
is not applicable to this claim.

Service connection will be severed only where evidence 
establishes that a previous grant of service connection was 
clearly and unmistakably erroneous (the burden of proof being 
upon the Government).  When severance of service connection is 
considered warranted, a rating proposing severance will be 
prepared setting forth all material facts and reasons.  The 
claimant will be notified at his or her latest address of record 
of the contemplated action and furnished detailed reasons 
therefore and will be given 60 days for the presentation of 
additional evidence to show that service connection should be 
maintained or to request a hearing.  See 38 C.F.R. § 3.105(d).  
In this case, the RO notified the appellant of the proposed 
severance in an April 2007 rating decision.  The appellant 
responded with argument and supporting opinions from private 
medical professionals.  Following expiration of the 60 day 
window, the RO severed service connection in an April 2008 rating 
decision.  The Board finds that the 38 C.F.R. § 3.105(d) 
procedures have been satisfied.  Id.  

As to the claims for service connection, under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009).  The 
United States Court of Appeals for Veterans Claims (Court) held 
that VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of disability; 
and (5) effective date.  See Dingess v. Nicholson, 19 Vet. App. 
473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with 
the first Quartuccio element requires notice of these five 
elements.  See id.  

Prior to initial adjudication of the appellant's claims, a letter 
dated in October 2006 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  

The Board also concludes VA's duty to assist has been satisfied.  
The appellant's service treatment records and VA medical records 
are in the file.    The appellant's Social Security 
Administration records have been associated with the file.  The 
appellant submitted authorized release forms to allow the RO to 
obtain records from the offices of Dr. B. and Riverview Family 
Practice.  The RO sent him an April 2008 letter informing him 
that the forms had expired.  The letter requested that he send in 
fresh authorized release forms to obtain these records.  The 
appellant did not do so.  The RO could do no more without the 
appellant's cooperation.  Corresponding to VA's duty to assist 
the appellant in obtaining information is a duty on the part of 
the appellant to cooperate with VA in developing a claim.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that 
"[t]he duty to assist is not always a one-way street").

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  If VA provides a claimant with an 
examination in a service connection claim, the examination must 
be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
The probative value of a medical opinion is derived from a 
factually accurate, fully articulated, and soundly reasoned 
opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded a November 2006 medical examination to 
obtain an opinion as to whether his chronic kidney disease and 
concentric left ventricular hypertrophy was the result of his 
service-connected disabilities, including diabetes mellitus, type 
2, and, at the time, hypertension.  This opinion was rendered by 
a medical professional following a thorough examination and 
interview of the appellant and review of the claims file.  The 
examiner obtained an accurate history and listened to the 
appellant's assertions.  The examiner laid a factual foundation 
and reasoned basis for the conclusions that were reached.  
Therefore, the Board finds that the examination is adequate.  See 
Nieves-Rodriguez, supra.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

II. Severance of Service Connection

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Once service connection has been granted, it can be severed only 
upon the Secretary's showing that it is "clearly and 
unmistakably erroneous."  38 C.F.R. § 3.105(d); see also 
Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); Daniels v. 
Gober, 10 Vet. App. 474, 478 (1997); Graves v. Brown, 6 Vet. App. 
166 (1994).

The United States Court of Appeals for Veterans Claims (the 
Court) has defined clear and unmistakable error (CUE) as "an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  It is 
not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 
1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are 
errors that are undebatable, so that it can be said that 
reasonable minds could only conclude that the original decision 
was fatally flawed at the time it was made."  Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992).  "To prove the 
existence of clear and unmistakable error as set forth in § 
3.105(a), the claimant must show that an outcome-determinative 
error occurred, that is, an error that would manifestly change 
the outcome of a prior decision."  Yates v. West, 213 F.3d 1372, 
1374 (Fed. Cir. 2000); see also Bustos v. West, 179 F.3d 1378 
(Fed. Cir. 1999).

There is a three-part test to determine whether a prior decision 
is the product of CUE: (1) "[e]ither the correct facts, as they 
were known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were weighed 
or evaluated) or the statutory or regulatory provisions extant at 
the time were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be based 
on the record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 
(1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc)); Wilson v. West, 11 Vet. App. 383, 386 (1998).

The Court has clarified that, although the same standards applied 
in a determination of CUE in a final decision are applied to a 
determination whether a decision granting service connection was 
the product of CUE for the purpose of severing service 
connection, § 3.105(d) does not limit the reviewable evidence to 
that which was before the RO in making its initial service 
connection award.  See Stallworth, 20 Vet. App. at 487 (2006).  
In fact, § 3.105(d) specifically states that "[a] change in 
diagnosis may be accepted as a basis for severance," clearly 
contemplating the consideration of evidence acquired after the 
original granting of service connection.  Daniels v. Gober, 10 
Vet. App. 474, 480 (1998).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The appellant was granted service connection for hypertension and 
erectile dysfunction in a January 2006 rating decision.  The 
rating decision indicates that the appellant's service treatment 
records were negative for hypertension or erectile dysfunction.  
The claims file reflected that the appellant had hypertension as 
early as March 1990.  Recent VA treatment records showed ongoing 
hypertension, for which the appellant received medication.  
During a November 2005 VA examination, the appellant reported 
being diagnosed with hypertension in 1985.  The examiner 
concluded that the appellant's hypertension had been worsened or 
increased by his diabetes mellitus, type 2.  The appellant 
reported erectile dysfunction to the examiner for about a year, 
which was longer than he had had a diagnosis of diabetes 
mellitus, type 2.  The examiner indicated that a relationship 
between diabetes mellitus, type 2, and the erectile dysfunction 
was not clear, due to a lack of neuropathy or vascular 
insufficiency.  The hypertensive medication the appellant was 
taking could result in erectile dysfunction so the examiner 
concluded that the erectile dysfunction was possibly related to 
diabetes mellitus, type 2.  

The evidence considered in the original grant of service 
connection includes private treatment records and VA treatment 
records from the late 1980's through 2005.  The private treatment 
records show findings of high blood pressure as early as 1988.  A 
November 1991 VA psychiatric examination report indicates that 
the appellant had high blood pressure.  

The appellant was sent for a November 2005 VA examination.  The 
appellant was discovered to have diabetes mellitus, type 2, 
during a routine blood panel in July 2005.  The appellant was 
prescribed Metformin and had been stable on the medication.  The 
appellant reported that he had suffered erectile dysfunction for 
about one year.  The report findings indicate that the appellant 
had no history of neurovascular symptoms, peripheral neuropathy, 
diabetic nephropathy, or episodes of hypoglycemia or 
ketoacidosis.  The diagnosis section of the report indicates that 
the appellant had diabetes mellitus, type 2, and hypertension.  
The examiner indicated that the hypertension was a condition 
worsened/increased by the appellant's diabetes mellitus, type 2.  
The examiner indicated that the etiology of the erectile 
dysfunction was not clear.  The examiner stated that the 
appellant's hypertension medication, including Metoprolol and 
hydrochlorothiazide, can result in erectile dysfunction.  The 
examiner indicated that the erectile dysfunction was possibly 
related to the medications.  

The RO granted secondary service connection for hypertension on 
the basis of aggravation and secondary service connection for 
erectile dysfunction due to the hypertension on the basis of this 
VA examination report.  

In reviewing the record on which the January 2006 rating decision 
granted service connection, the Board notes that the factual 
basis was inadequate.  The probative value of a medical opinion 
is derived from a factually accurate, fully articulated, and 
soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008).  The November 2005 opinion obtained fails to 
provide any basis for indicating why the appellant's longstanding 
hypertension was worsened or increased by the newly diagnosed 
diabetes mellitus, type 2.  The examination and opinion do not 
appear an adequate basis on which to base a decision.  See id.  
Additionally, medical evidence that is speculative, general or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in 
terms of "may" also implies "may or may not" and is too 
speculative to establish a causal relationship).  The portion of 
the report relating erectile dysfunction to the hypertensive 
medication indicates that such a relationship was possible, a 
statement too general to support service connection.  

In July 2006, the appellant brought claims for an increased 
rating for hypertension, and service connection for bilateral 
peripheral neuropathy due to diabetes mellitus, type 2, and 
service connection for a heart and a kidney condition secondary 
to hypertension.  

The RO began development on the claims.  The appellant's claims 
file was updated with more recent VA treatment records and he was 
sent for a November 2006 VA examination.  

The November 2006 VA examination report disagreed with the 
November 2005 VA examination report.  The appellant did report 
increasing symptoms of several types.  The Board notes that the 
examiner reported reviewing the claims file and computer file at 
the beginning of the report.  The examiner later indicated that 
he did not review the service or private treatment records.  The 
appellant's claims did not concern his physical condition during 
service, which was separated from current treatment by over 
thirty years at that time.  Similarly, the only private treatment 
records in the claims file were from the late 1980's, too old to 
provide relevant information on the appellant's diabetes 
mellitus, type 2, and complications.  The Board finds that the 
claims file review was adequate.  The appellant was not found to 
have neuropathic symptoms during the physical examination.  The 
examiner indicated that the appellant's VA treatment records 
showed that in December 2004 he had been found to have 
microproteinuria.  The appellant's diabetes mellitus, type 2, was 
not discovered until a routine screening in July 2005.  As to the 
heart disease claim, the examiner indicated that the appellant 
had concentric left ventricular hypertrophy, diagnosed in June 
2006.  The appellant's treatment records showed a variety of 
medications and treatment from at least 2003 to the present.  The 
examiner also indicated that the appellant's blood glucose 
levels, HgbAlcs, had been under 6.9 throughout the period since 
diagnosis of diabetes mellitus, type 2.  While the examiner 
indicated that this was not normal, it did represent good control 
for the condition.  The treatment records also contain an August 
2006 nephrologist's opinion that the appellant had uncontrolled 
hypertension prior to the diagnosis of his diabetes mellitus, 
type 2.  The examiner indicated that the appellant's hypertension 
had been either uncontrolled or under poor control for the last 
several years.  The nephrologist thought the microproteinuria was 
related to hypertensive nephrosclerosis, due to the presence of 
other end-stage organ damage from hypertension, shown by the left 
ventricular hypertrophy.  The examiner also indicated that 
diabetes mellitus, type 2, takes several years typically to cause 
this type of kidney damage, yet had only been diagnosed for a 
year at that time.  The examiner also indicated that the erectile 
dysfunction was not related to the diabetes mellitus, type 2, due 
to the good glucose control, lack of neuropathy, and lack of 
vascular insufficiency.  The examiner noted the appellant had 
been under treatment for low testosterone.

A March 2007 addendum was added to the report.  The examiner 
indicated that the appellant's hypertension was essential in type 
and had been present for many years prior to the diagnosis of 
diabetes mellitus, type 2.  The examiner stated that the diabetic 
kidney disease, which is the cause of hypertension related to 
diabetes, is not and could not be present at the time of the 
previous exam because the hypertension was essential and pre-
existing, with insufficient time for significant injury to have 
occurred from his diabetes, and diabetes had been under good 
control such that no toxic effects from his diabetes were 
present.  The examiner's opinion was that kidney disease was not 
related to the diabetes mellitus, type 2.  The appellant's kidney 
disease was also diagnosed by protein in his urine in 2003, prior 
to diagnosis of diabetes mellitus, type 2, in 2005.  The examiner 
also reviewed the prior opinion regarding erectile dysfunction.  
The examiner indicated that the prior opinion appears to think 
that the erectile dysfunction was not due to diabetes mellitus, 
type 2, but likely due to other causes, such as his hypertension 
medication.  The examiner agreed in that the cause was likely 
multifactorial.  The examiner again pointed to low testosterone 
and pointed to the hypertension medication as a well known cause 
of erectile dysfunction.  The examiner indicated that the nerve 
injury that could cause erectile dysfunction requires 
uncontrolled glucose levels for years.  The appellant's glucose 
levels had been well-controlled and the diabetes was a recent 
problem, making the diabetes mellitus, type 2, an unlikely cause 
of erectile dysfunction.  The examiner also indicated that the 
appellant's heart condition was due to the heart working 
excessively, and was "without doubt" caused by the appellant's 
hypertension.  The examiner concluded that the hypertension and 
heart disease were not related or caused by the diabetes 
mellitus, type 2.  

The RO concluded that the January 2006 grant of service 
connection for hypertension and erectile dysfunction was in 
error.  Based on new diagnoses and medical rationales, the RO 
began the process of severing service connection for both 
conditions.  

The appellant objected to severance of service connection for 
hypertension and erectile dysfunction.  The Board notes, however, 
that the appellant is a lay observer.  Lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology).  The Board also acknowledges that the appellant 
is competent to give evidence about what he experiences.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, 
however, competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence).  The appellant's statements 
regard ongoing metabolic processes interacting with one another.  
To the extent that he offers evidence relating his hypertension 
and erectile dysfunction to his diabetes mellitus, type 2, such a 
relationship is beyond a lay observer's ability to perceive 
through the five senses.  The Board can give the appellant's 
statements no probative weight.  

The appellant obtained private medical opinions to support his 
contentions.  A May 2007 letter from a Dr. B., an 
endocrinologist, states that the appellant has intermittent 
proteinuria consistent with diabetic nephropathy, renal damage 
from diabetes which results in intensified hypertension.  The 
doctor disagreed with the proposed severance.  He stated that the 
hypertension was related to the appellant's diabetes and is a 
complication of diabetic nephropathy.  The kidney disease was 
asserted to be a direct result of the diabetes.  The doctor also 
stated that peripheral neuropathy existed and was a complication 
of diabetes mellitus, type 2.  

While the Board respects Dr. B.'s opinion as an endocrinologist 
and expertise in this field, the Board cannot afford the opinion 
probative weight.  The letter does not account for the out-of-
order diagnosis of hypertension, then nephrosclerosis, then 
diabetes.  The opinion does not apply general medical principles 
to the facts of the appellant's course of medical treatment and 
the objective evidence of record.  The letter is not entitled to 
probative weight.  See Nieves-Rodriguez.  

The appellant also submitted a May 2007 private opinion from a 
J.I., PA-C, from Riverview Family Practice.  This opinion states 
that the appellant had been a patient with Riverview for many 
years.  The opinion stated that the appellant had diabetic 
nephropathy and refractory hypertension was a result of the 
nephropathy.  

The Board also discounts this opinion.  The appellant was 
diagnosed by a VA nephrologist with hypertensive nephrosclerosis, 
not diabetic nephropathy.  As with Dr. B.'s opinion, the sequence 
of disorders is unaccounted for by this opinion.  From this 
opinion, the Board would expect that diabetes would appear first, 
then nephropathy, then hypertension.  Instead, the course of 
medical treatment shows the reverse.  Because the opinion does 
not apply general medical principles to the objective evidence of 
record, the Board finds that the opinion is not entitled to 
probative weight.  

The Board also notes that the appellant underwent an April 2008 
VA examination for his diabetes mellitus, type 2.  This report 
indicates that the appellant had hypertension, which was not a 
result of his diabetes mellitus, type 2, as it pre-existed his 
diabetes by twenty years.  The report does not address 
aggravation.  

In May 2008, Dr. B. submitted a second letter, objecting to the 
RO discounting his prior opinion.  The letter primarily objects 
to the RO's reasoning.  Dr. B. insisted that he had provided a 
detailed rationale for a favorable determination.  The letter 
then contains a restatement of the prior letter.  Dr. B. 
indicates that erectile dysfunction is a classic complication of 
diabetes and is a direct result of diabetes and cannot be argued 
intelligently to not be related to his service-connected 
diabetes.  He also states that the appellant's hypertension is 
also related in that he has known and documented diabetic 
nephropathy.  The letter states that the elevation of blood 
pressure would not be present were it not for the kidney damage.

Unfortunately, Dr. B.'s second opinion relies on incorrect facts.  
The evidence of record is unequivocal in dating the onset of 
hypertension during the 1980's, with diabetes mellitus, type 2, 
found in 2005.  The erectile dysfunction also predated the 
appellant's diabetes mellitus, type 2, diagnosis and was 
intelligently argued to be a well-known complication of the 
appellant's hypertension medication.  The Board finds this 
opinion to be without probative value.

The record also contains the appellant's Social Security 
Administration file, recent VA treatment records and additional 
VA examination reports.  These records concern a great deal of 
treatment, particularly for a pancreatic disorder during 2008.  
The remaining evidence does not address the question of a 
relationship between diabetes mellitus, type 2, and hypertension 
or erectile dysfunction.  

As noted above, in order to sever benefits, VA must show that the 
January 2006 rating decision's ultimate conclusion to grant 
service connection for hypertension and erectile dysfunction was 
clearly and unmistakably erroneous.  Clear and unmistakable 
errors "are errors that are undebatable, so that it can be said 
that reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  See 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  In this 
case, the January 2006 rating decision relied on an inadequate 
medical opinion and issued grants on the incorrect premise that 
the appellant's hypertension had been worsened or increased by 
his diabetes mellitus, type 2, and that the erectile dysfunction 
was related to the worsened hypertension.  The primary opinion 
that hypertension was aggravated by his diabetes was without 
support.  The November 2006 VA examination report and March 2007 
addendum demonstrate clearly that these premises were both 
inadequate and wrong.  The opinions of Dr. B. and J.I. do not 
address the objective evidence and are not entitled to probative 
weight.  The remaining medical evidence does not address the 
question.  The appellant's lay statements are not competent 
evidence.  The Board finds that the November 2006 VA examination 
report and March 2007 addendum represent all of the evidence of 
record which is competent, relevant, applies general medical 
principles to the objective evidence, provides a rationale for 
conclusions, based on adequate factual predicates.  Thus, the 
January 2006 decision was clearly and unmistakably erroneous.  
Accordingly, service connection for hypertension and erectile 
dysfunction was properly severed.

Herein, the Board also considered on the merits, as did the RO, 
whether service connection was warranted.  Regrettably, it is 
not.  As the Board finds that service connection was clearly and 
unmistakably not warranted, there is no reasonable doubt to 
resolve in favor of the appellant.  Consequently, the benefit-of-
the-doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III. Service Connection

The appellant contends that he has a chronic kidney disease and 
concentric left ventricular hypertrophy, claimed as a heart 
condition, as a result of his service-connected disabilities.  
For the reasons that follow, the Board concludes that service 
connection is not warranted.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection may also be established on a secondary basis 
for disability which is proximately due to, or the result of, a 
service connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  Secondary service connection may also be established for 
a disorder which is aggravated by a service- connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  38 C.F.R. § 
3.310(c).  Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service connected 
disability.  Id.  

The appellant's primary contention is that his diabetes mellitus, 
type 2, and his hypertension led to the development of the 
chronic kidney disease and heart condition.  As discussed above, 
the RO has severed service connection for hypertension, which the 
Board has concluded was proper.  Thus, the remaining possible 
ground for service connection is as secondary to diabetes 
mellitus, type 2 or a direct or presumptive relationship to 
service.

The appellant served in Vietnam.  He is presumed exposed to 
herbicides as a result of such service.  The appellant is 
service-connected for diabetes mellitus, type 2, on this basis.  
Under the authority granted by Congress in the Agent Orange Act 
of 1991 and the Veterans Education and Benefits Expansion Act of 
2001, the Secretary has determined that a presumption of service 
connection is not warranted for any disease not affirmatively 
named in the presumptive list.  See Fed. Reg., 72 FR 32395, 
32397- 32398 (June 12, 2007).  Hypertensive nephrosclerosis and 
diabetic nephropathy are not on the presumptive list to the list 
of diseases associated with herbicide exposure.  See 38 C.F.R. § 
3.309, supra.  Based on the law, the appellant cannot benefit 
from the herbicide exposure presumption, regardless of whether he 
was exposed to herbicides inservice.  Id.  

Notwithstanding the foregoing, the United States Court of Appeals 
for the Federal Circuit has determined that the Veterans' Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-
29 (1984), does not preclude establishment of service connection 
with proof of actual direct causation.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

As discussed extensively above, the appellant's chronic kidney 
disease and heart condition were noted to be related to his 
essential hypertension.  The appellant's service treatment 
records do not reflect any treatment for a kidney or heart 
condition.  The conditions were first diagnosed decades after 
service.  The appellant does not allege continuity of 
symptomatology since service.  The Board finds the chronic kidney 
and heart condition were not incurred in service and are not 
related to service.  Service connection is not warranted on a 
direct basis.  

Where a veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and cardiovascular-renal disease (including hypertension) 
become manifest to a degree of 10 percent within 1 year from date 
of termination of such service, such disease shall be presumed to 
have been incurred in service, even though there is no evidence 
of such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

As mentioned, the appellant's kidney disease was first diagnosed 
in 2003.  The appellant's left ventricular hypertrophy was first 
diagnosed in 2006.  There is no evidence to show that either 
condition was manifest within one year of service.  Service 
connection is not warranted on the basis of the one-year 
presumption.  

As such, the Board finds that the preponderance of the evidence 
is against the appellant's claims for service connection for 
chronic kidney disease and concentric left ventricular 
hypertrophy.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

The severance of service connection for hypertension and erectile 
dysfunction was proper.

Entitlement to service connection for chronic kidney disease, to 
include as secondary to service-connected disabilities, is 
denied.

Entitlement to service connection for concentric left ventricular 
hypertrophy, claimed as a heart condition, to include as 
secondary to service-connected disabilities, is denied.




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


